On Petition for Rehearing
MANN, Judge.
Counsel ask us, first, to grant a rehearing and secondly, to make it clear that the attorneys who were granted extensions of approximately seventy days were not those named as appellees’ counsel, but their predecessors. We are happy to grant the second request, although we view the courteous cooperation of counsel as commonplace and commendable. As to the first ground of the petition, it is pointed out that the statute of limitations was not involved in this proceeding. That is true, in a sense, but this case has been tied up in the courts long enough already, and if we don’t allow the original opinion to stand the statute of limitations will surely be raised in the next action filed and in the inevitably ensuing appeal. All of that effort is unnecessary. The petition for rehearing is denied and the opinion, as clarified, is adhered to.
LILES, C. J., and HOBSON, J., concur.